DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the double patenting and 35 USC 101 rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claims recite the same limitations that rendered the parent case of this continuation allowable.  The reasons for allowable in the parent case remain applicable in the instant case (reproduced for convenience):
None of the prior art of record references taken either together or in combination with the prior art of record disclose a method, including the further instructions: 
“removing, by the processor, only all struts entirely outside the boundary of the porous CAB volume such that each end of the remaining struts remains connected at its corresponding node,”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (formerly claims 40, 42-51, 54, 56, 58, and 60-65 during prosecution) of U.S. Patent No. 10614176 (formerly application 14/877,548). Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species relationship, with the instant claims being the genus.  See MPEP 804 II.B.1. (e.g. “This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application”).  The independent and dependent claims of the instant and reference case directly correspond in the aforementioned genus/species relationship.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea (mental processes) without significantly more. Claim 1 is substantially similar to claims 17 and 18, and recites:
A method of preparing an output file, for use by an additive layer manufacturing machine, of a computer-generated model of a three-dimensional structure constructed of formed porous geometries, the method comprising: (a method is a statutory category of invention)
preparing a computer-generated component file including a porous CAD volume having a boundary; (but for the use of a generic computer component, a person can sketch a volume with a boundary with pencil and paper)
populating, by a processor, a space including the porous CAD volume with unit cells on or overlapping the boundary; (but for the use of a generic computer processor, a person can sketch cells in the drawn volume on paper)
populating, by the processor, the unit cells with porous geometries, the porous geometries having a plurality of struts having opposing ends, each end being connected at a corresponding node, the plurality of struts including at least a first strut intersecting the boundary, and having a length, one end connected at a first node at a first location either (i) on the boundary or (ii) outside the porous CAD volume, and another end connected at a second node at a second location either (i) on the boundary or inside the porous CAD volume when the first node is outside the porous CAD volume or (ii) inside the porous CAD volume when the first node is on the boundary, the length of the first strut being defined between the first and the second nodes; (a person can reasonably draw this on graph paper)
removing, by the processor, only all struts entirely outside the boundary of the porous CAD volume; such that each end of the remaining struts remains connected at its corresponding node; (a person can erase pencil drawings or revise by crossing out such features in their drawing)
moving, by the processor, either (i) the first node of the first strut from the first location to a third location along the boundary in creating the computer-generated model of the three-dimensional structure or (ii) the second node of the first strut from the second location to a fourth location along the boundary in creating the computer-generated model of the three- dimensional structure; and (a person can mentally evaluate this and adjust their sketch with erasures or re-drawing on paper)
storing the computer-generated model of the three-dimensional structure into an output file usable by an additive layer manufacturing machine in preparing the three-dimensional structure. (a person can store this on paper, the link to the manufacturing machine represents only generally linking the use of the exception to the particular field of additive manufacturing)
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using generic computer components, invoked merely as tools, to carry out the generic computer functions of storing and creating data values, and the limitation that the output is “usable” by an additive manufacturing machine, which as noted above is merely generally linking the use of the exception to additive manufacturing. The computer components in the claimed steps is recited at a high-level of generality (i.e., as a generic computer and processor performing a generic computer functions of generating and storing data values) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The description of being usable for manufacturing does no more than generally link a judicial exception to a particular technological environment (additive manufacturing). The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The description of being usable for manufacturing does no more than generally link a judicial exception to a particular technological environment (additive manufacturing).  Se MPEP 2106.04(d) regarding features that generally link not providing a practical application.  No actual manufacturing features are claimed, rather, only a stored output file that may potentially be used for manufacturing.  The claim is not patent eligible.
Claims 17 and 18 are ineligible for the reasons set forth above, which are equally applicable to those claims.
The dependent claims (2-16) merely recite additional features which fall within the scope of mental processes, as they could be performed by a person sketching with pencil and paper (but for the use of generic computer components).  In view of this, these claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147